The judgment is reversed and a new trial is granted, costs to abide the final award of costs. The proof shows that the appellant was entitled to a mortgage to the extent of $362.30. Moreover, there is no proof that-the defendants Felix J. Brzozowski and his wife, Annie Brzozowski, were served or appeared and, therefore, any sale of the premises might not afford a good title. Upon the new trial the court should determine whether a judgment in an action brought by the plaintiff could affect the said Annie Brzozowski, who was a tenant in the entirety. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.